t c memo united_states tax_court community education foundation petitioner v commissioner of internal revenue respondent docket no 920-14x filed date d dante anthony hayes an officer for petitioner elizabeth c mourges for respondent memorandum opinion armen special_trial_judge respondent determined that petitioner community education foundation no longer qualifies for exemption from federal_income_tax under sec_501 as an organization meeting the requirements of sec_501 respondent therefore revoked petitioner’s tax-exempt status effective date petitioner challenged respondent’s determination by timely filing a petition with the court for a declaratory_judgment pursuant to sec_7428 the sole issue to be decided is whether petitioner operates exclusively for charitable purposes within the meaning of sec_501 background the parties submitted to the court the administrative record upon which respondent made the final adverse determination the parties agree that the administrative record is complete and genuine for purposes of this proceeding the facts and representations in the administrative record as well as those in the stipulation filed date are accepted as true and are incorporated herein by this reference petitioner was organized as a nonprofit corporation under the laws of the district of columbia on date petitioner was incorporated as abf educational foundation inc but since its incorporation has operated under the names congressional education foundation congressional education foundation for public policy and most recently community education foundation unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner’s principal office or agency was in baltimore maryland at the time that its petition was filed with the court petitioner’s sole officer director and representative is d dante anthony hayes according to its articles of incorporation petitioner is organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 on or about date mr hayes submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code application on the application mr hayes stated the abf educational foundation inc the foundation is a conservative research and educational institute focusing on public policy issues that have particular impact on african americans hispanic americans asian americans native americans and heritage groups the target groups the foundation’s guiding principle is to encourage open inquiry about public policy issues that are of particular interest and educational value for the target groups and the public in general and to provide programs that highlight and educate the target groups and the public about these germane subjects and or public policy issues to achieve this goal the foundation will undertake a variety of activities including town hall meetings the foundation will sponsor a minimum of twenty televised or non-televised town hall meetings on university campuses across the united_states to the general_public particularly minorities in the education profession health care profession legal profession business and civic leaders religious leaders labor_union members college and university students each town hall meeting will discuss the reformation of tax education social_security health care racial profiling business and economic development the purpose of these town hall meetings is to help the american public particularly minorities have a better understanding of conservative public policy initiatives the foundation’s staff and consultants will work to develop and conduct these monthly town hall meetings that are scheduled to start in date this activity will account for roughly percent of the foundation’s resources and time in any given year national workshops the foundation will sponsor twenty national workshops in highschool auditoriums college campuses convention centers church auditoriums and hotels across the united_states the foundation’s staff and consultants will work to develop and organize these national workshops that are scheduled to start in date this activity will account for roughly percent of the foundation’s resources and time in any given year congressional forums the foundation will sponsor quarterly educational forums for public officials non-profits opinion pollsters business leaders and the media to better understand minorities and their perception on certain public policy initiatives that impact their daily lives the foundation’s staff will work to develop and organize these congressional forums that are scheduled to start in date this activity will account for roughly percent of the foundation’s resources and time in any given year media communication as part of the foundation’s efforts to raise awareness and understanding of the conservative public policy initiatives to the minorities and the general_public the foundation will communicate these policy initiatives across the country via billboards radio televisions etc the foundation staff and consultants will work to develop the messages to be advertised this activity will account for roughly percent of the foundation’s resources and time in any given year petitioner did not over time meaningfully organize or allocate resources to any of the four aforementioned and enumerated activities on date respondent granted petitioner tax-exempt status under sec_501 and private_foundation_status under sec_509 and sec_170 on date respondent issued to petitioner a letter proposing to revoke petitioner’s tax-exempt status under sec_501 as well as a copy of a report reflecting the reasoning behind the proposed revocation which was based on inter alia its failure to establish that it meets operational_test requirements under sec_501 the letter stated that if petitioner disagreed with the findings it should submit a written protest on date petitioner timely sent a written protest protest to the internal_revenue_service appeals_office in the protest petitioner admitted that it was inactive from date through date however it asserted see infra pp for a discussion of the operational_test the letter stated that based on cef’s community education foundation’s and mr hayes’ continued failures including failing to respond to summons to provide any meaningful evidence of it having conducted any charitable activities cef has failed to establish that it meets the operational_test requirements under sec_501 that it tried but failed to host various events in and thus according to petitioner it attempted to organize a presidential inaugural ball to honor veterans veterans’ inaugural ball in as well as a series of town hall meetings and benefit concerts in generally oriented towards veterans on date respondent issued to petitioner a final adverse determination revoking its sec_501 status effective date respondent determined that petitioner failed to establish that it was operated exclusively for exempt purposes under sec_501 and sec_1_501_c_3_-1 income_tax regs failed to maintain or produce any books the circumstances surrounding the organization of such contemplated events are less than clear although the administrative record as stipulated by the parties includes a date article in the army times stating that sponsors entertainers and ticketholders were left in the lurch when the veterans’ inaugural ball was not held the article further stated that the baltimore maryland department of recreation and parks did not have a permit request regarding petitioner’s promotion of a star studded benefit concert at carroll park in baltimore nor were the featured entertainers officially scheduled to perform at any such concert according to petitioner’s version of the events the veterans’ inaugural ball fell through because mr hayes found his cosponsor to be misleading and other unnamed cosponsors could not get past the fact that we were all republicans supported president george w bush and the war in afghanistan and iraqi sic and the cef community education foundation former president was indicted in colorado on issues relating to money and the kuwaiti government with respect to petitioner’s contemplated events for it contends that it was not able to find corporate sponsors for those events because of an unflattering article in the washington post as well as the date article in the army times or records setting forth its revenue expenses assets and activities or programs and admitted to a significant period of inactivity and failed to demonstrate that it engaged in activities furthering purposes described in sec_501 in a companion final adverse determination also dated date respondent modified petitioner’s private_foundation_status from classification as a tax-exempt public charity to classification as a taxable private_foundation effective date on date petitioner commenced the instant case by filing a petition for a declaratory_judgment see sec_7428 since then petitioner has not always been fully engaged with this case or responsive to the court’s orders most recently after this case was submitted on the basis of the administrative record petitioner did not file a brief as directed by the court when a party fails to file a brief altogether such a failure has been held by this court to justify the dismissal of all issues as to which the nonfiling party has the burden_of_proof see rule 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir nevertheless we choose to exercise our discretion not to do so here and instead proceed on the merits discussion a declaratory_judgment in a declaratory_judgment action brought under sec_7428 the organization bears the burden of proving that it is a sec_501 organization see rule rameses sch of san antonio tex v commissioner tcmemo_2007_85 disposition of an action for declaratory_judgment involving revocation may be made on the basis of the administrative record where the parties agree that the record includes all the relevant facts and that those facts are not in dispute see rule a the parties agree that the record includes all relevant facts and that those facts are not in dispute b whether petitioner is entitled to exempt status tax exemption is a matter of legislative grace and an organization seeking an exemption must prove that it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 in 141_tc_151 the court stated that an abuse_of_discretion standard applies when reviewing the retroactivity of a revocation see also capital gymnastics booster club inc v commissioner tcmemo_2013_193 at n nevertheless in partners in charity inc v commissioner t c pincite the court noted that the parties implicitly tried the case under a de novo standard of review and proceeded accordingly similarly in the instant case the parties implicitly proceeded under a de novo standard of review see also fla hosp tr fund v commissioner 103_tc_140 aff’d 71_f3d_808 11th cir generally speaking an organization described in sec_501 shall be exempt from federal_income_tax sec_501 to qualify as an exempt_organization under sec_501 an organization must satisfy all of the requirements stated therein specifically including the requirements that the corporation be both organized and operated exclusively for one or more exempt purposes and that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual a failure to satisfy any one of the requirements is fatal to qualification and to continued entitlement to exempt status 88_tc_1 aff’d without published opinion 838_f2d_465 4th cir see sec_1_501_c_3_-1 income_tax regs the parties dispute whether petitioner is operated exclusively for charitable purposes operational_test see sec_1_501_c_3_-1 income_tax regs an organization will satisfy the operational_test if it engages primarily in activities that accomplish one or more of the exempt purposes in sec_501 id in applying the operational_test exclusively does not mean solely or absolutely without exception nationalist movement v commissioner t c quoting 71_tc_102 aff’d 37_f3d_216 5th cir see also 79_tc_793 nonetheless the presence of a single nonexempt purpose if substantial precludes exempt status regardless of the number or importance of truly exempt purposes 326_us_279 113_tc_47 aff’d 242_f3d_904 9th cir nationalist movement v commissioner t c pincite am campaign acad v commissioner 92_tc_1053 sec_1_501_c_3_-1 income_tax regs an organization will not be so regarded as operated exclusively for one or more exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose exempt purposes are those specified in sec_501 such as religious charitable scientific and educational_purposes sec_1_501_c_3_-1 income_tax regs respondent does not dispute that petitioner’s purpose as outlined in the application and its articles of incorporation is an exempt_purpose within the meaning of sec_501 according to respondent however petitioner did not engage in any activity in furtherance of that exempt_purpose furthermore respondent argues that petitioner never intended on following through with plans to cosponsor the veterans’ inaugural ball in date or to host various events proposed for instead respondent contends that it was petitioner’s intention to raise funds for purported events without providing the promised benefit event as suggested in the date army times article petitioner admits that it was inactive from date through date but contends that it tried to host events in and that for various reasons never occurred to the extent that the parties disagree over why certain events contemplated by petitioner did not materialize the court need not resolve that dispute as it is not relevant to our conclusion instead the court focuses on petitioner’s exempt_purpose and the activities that it engaged in or more to the point failed to engage in with respect to that purpose according to its application petitioner intended to further its exempt_purpose by organizing monthly town hall meetings national workshops yearly and quarterly congressional forums in addition to a nationwide media campaign the application allocates petitioner’s time and resources as follows to town hall meetings beginning date to national workshops beginning date to congressional forums beginning november and to its nationwide media campaign notably petitioner did not over time meaningfully organize or allocate resources to any of the aforementioned activities accordingly on the basis of the record before us the court concludes that petitioner failed to satisfy the operational_test because it did not engage in any activity that accomplished one or more of the exempt purposes in sec_501 the court therefore holds that regardless of the applicable standard of review see supra note respondent properly revoked petitioner’s tax-exempt status effective date because it was not operated exclusively for an exempt_purpose accordingly the court need not address the other grounds on which respondent revoked petitioner’s exempt status to reflect the foregoing decision will be entered for respondent
